Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-10-2006

USA v. Santiago
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-1515




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Santiago" (2006). 2006 Decisions. Paper 1132.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1132


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                   NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 05-1515


                           UNITED STATES OF AMERICA

                                            v.

                                 ALFREDO SANTIAGO
                                    a/k/a PRIMO,

                                                 Alfredo Santiago,
                                                       Appellant


                      Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                       (D.C. Criminal Action No. 03-cr-00157-3)
                      District Judge: Honorable Timothy J. Savage


                       Submitted Under Third Circuit LAR 34.1(a)
                                    April 27, 2006

                    Before: AMBRO and FUENTES, Circuit Judges,
                             and IRENAS,* District Judge

                              (Opinion filed: May 10, 2006)


                                        OPINION


AMBRO, Circuit Judge


       *
         Honorable Joseph E. Irenas, Senior District Judge for the District of New Jersey,
sitting by designation.
       Alfredo Santiago, while in jail awaiting trial for drug offenses, was questioned in

connection with an unrelated armed-robbery investigation. During that questioning, he

waived his Miranda rights and signed a confession to the armed robbery. Santiago claims

that his confession should be excluded because it was obtained in violation of his Sixth

Amendment right to counsel. We disagree and therefore affirm.

                    I. Factual Background and Procedural History

       The facts are quite familiar to the parties, so we provide only the most relevant.

       On May 19, 2002, Santiago was arrested for drug offenses by the Lancaster,

Pennsylvania, police. He was held without bail on the drug charges in the Lancaster

County Prison.

       On May 20, a detective in the East Lampeter, Pennsylvania, police force learned

that Santiago had been arrested in Lancaster. That detective was investigating a May 5

armed robbery of a Days Inn in Berks County, Pennsylvania—a hotel clerk had identified

Santiago, from a photograph, as one of the armed robbers. On May 14, a criminal

complaint against Santiago requesting an arrest warrant for the armed robbery had been

issued in Berks County.

       On May 22, Santiago’s application for court-appointed counsel for the drug

offenses was approved. On May 23, the detective met Santiago in the Lancaster County

Prison to discuss the armed robbery. There Santiago waived his Miranda rights and

signed a confession to the armed robbery.

       On June 19, 2002, Santiago was formally arrested for the armed robbery, and he

                                             2
was indicted on three counts relating to it in the Eastern District of Pennsylvania in April

2004. After a jury convicted him on all three counts, Santiago was sentenced to ten

years’ imprisonment, five years’ supervised release, and a fine. He appeals the District

Court’s denial of his motion to suppress his confession to the armed robbery.

                          II. Jurisdiction and Standard of Review

         The District Court had jurisdiction under 18 U.S.C. § 3231. We have appellate

jurisdiction under 28 U.S.C. § 1291.

         We review “the District Court’s denial of a motion to suppress for clear error as to

the underlying factual findings and exercise[] plenary review of the District Court’s

application of the law to those facts.” United States v. Perez, 280 F.3d 318, 336 (3d Cir.

2002).

                                       III. Discussion

         Santiago’s principal contention is that his Sixth Amendment right to counsel had

attached by the time that the detective questioned him in the Lancaster prison.1 But the

District Court correctly denied his suppression motion under the rule of Texas v. Cobb,

532 U.S. 162 (2001).

         First, the Sixth Amendment right to counsel is offense specific. Id. at 172–73;

McNeil v. Wisconsin, 501 U.S. 171, 175 (1991). So the fact that Santiago had been

granted court-appointed counsel for his drug offenses does not bear at all on whether he


         1
        He does not, however, raise any Fifth Amendment issue as to the adequacy of the
waiver of his right against self-incrimination.

                                               3
had counsel for his unrelated armed-robbery offenses.

       Second, Santiago was questioned before his formal arrest for the armed robbery

and well before his indictment. The Supreme Court has held many times that the “right to

counsel does not attach until the initiation of adversary judicial proceedings.” United

States v. Gouveia, 467 U.S. 180, 188 (1984) (citing four cases). That is, the right attaches

only when “the government has committed itself to prosecute, and . . . [when] the adverse

positions of government and defendant have solidified.” Id. at 189 (internal quotation

marks omitted). The Supreme Court has, therefore, “never held that the right to counsel

attaches at the time of arrest,” but only later. Id. at 190. Our Court has held that “it is

clear from the Supreme Court’s statements that the Sixth Amendment right to

counsel . . . does not extend to the pre-indictment period.” United States v. Ammar, 714
F.2d 238, 261 (3d Cir. 1983).

       Santiago argues that the filing of a criminal complaint (which simply is the preface

to an arrest warrant) suffices to trigger the Sixth Amendment right to counsel in

Pennsylvania. But even Pennsylvania requires a formal arrest before the Sixth

Amendment right attaches. Commonwealth v. Karash, 518 A.2d 537, 541 (Pa. 1986)

(“[W]e have in this jurisdiction treated the arrest as the triggering event which causes the

Sixth Amendment right to attach.”); see also United States v. Moore, 122 F.3d 1154,

1156 (8th Cir. 1997) (holding that the filing of a federal criminal complaint was

insufficient to trigger the right to counsel because, “[i]f an arrest does not trigger the Sixth

Amendment right to counsel, we are unable to see how the issuance of a complaint that

                                               4
serves as the basis for a probable cause determination authorizing a later arrest would

trigger that right”). As mentioned above, Santiago was not arrested in connection with

the armed robbery until June 19, 2002, almost one month after he was questioned. And

the federal grand jury did not hand down a formal indictment until April 2004, nearly two

years later.

                                         *****

       For the above reasons, we affirm the District Court’s judgment.




                                             5